                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
                                           )
ANNE B. WIGHTMAN,                          )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )
                                           )
                                           )
SECURIAN LIFE INSURANCE CO.,              )
                                           ) Civil Action No. 18-11285-DJC
                  Defendant.               )
                                           )
                                           )
__________________________________________)

                              MEMORANDUM AND ORDER

CASPER, J.                                                                    April 8, 2020

I.     Introduction

       Plaintiff Anne Wightman (“Ms. Wightman”) has filed this lawsuit against Defendant

Securian Life Insurance Company (“Securian”) alleging the unlawful denial of benefits in

violation of the Employee Retirement and Income Security Act (“ERISA”), 29 U.S.C. §

1132(a)(1)(B), after the death of her husband, Dr. Colin Wightman, D. 1. Ms. Wightman and

Securian have each moved for summary judgment. D. 60; D. 63. For the reasons stated below,

the Court DENIES Ms. Wightman’s motion, D. 60, and ALLOWS Securian’s motion, D. 63.

II.    Factual Background

       Unless otherwise noted, all facts are undisputed.1



       1
        Undisputed facts drawn from the administrative record, filed at D. 25, are numbered
SECURIAN-000001 to SECURIAN-000778, CERTIFICATE-0000001 to CERTIFICATE-
0000034, and POLICY-000001 to POLICY-000188.

                                                1
       A.      The Plan

       Dr. Wightman was employed by Amazon and enrolled through his employer in a Securian

group insurance policy. D. 62 ¶ 1; D. 67-1 ¶ 1; POLICY-000001-188. Dr. Wightman was enrolled

in $300,000 of basic life coverage, $300,000 of supplemental life coverage, $300,000 of accidental

death and dismemberment coverage (“Accidental Death” policy) and $300,000 of supplemental

accidental death and dismemberment coverage. D. 63 at 4; SECURIAN-000001. The Accidental

Death policy is the subject of this suit and states that it is “limited coverage.” POLICY-000017.

The Accidental Death policy explains that ‘limited coverage’ “means this coverage will provide

benefits only when loss, death or dismemberment results, directly and indirectly from all other

causes, from an accidental bodily injury which was unintended, unexpected and unforeseen.”

POLICY-000017.       The Accidental Death policy expressly excludes accidental death or

dismemberment coverage when caused “directly or indirectly” by several conditions including:

“suicide or attempted suicide, whether sane or insane . . . intentionally self-inflicted injury or

attempt at self-inflicted injury, while sane or insane” and “bodily or mental infirmity, illness or

disease . . . .” POLICY-000017.

       B.      Dr. Wightman and Asphyxia

       Sometime in the 1990s, Dr. Wightman began spending time in internet chat rooms speaking

with individuals who were interested in asphyxia. D. 63 at 7; SECURIAN-000352, 501, 528, 614.

In the late 1990s, Dr. Wightman sought therapy for his sexual behavior. D. 63 at 8; SECURIAN-

000352.     Dr. Wightman told his wife Ms. Wightman about his interest in “sex-related

strangulation” in 2007 after he engaged in a sexual encounter that led to a complaint to the police

and Dr. Wightman losing his job. D. 63 at 7; SECURIAN-000348-49. Dr. Wightman sought

mental health treatment from June 2007 until April 2010. D. 63 at 8; SECURIAN-000352, 520-



                                                2
50. Records from this treatment note Dr. Wightman as having “high risk sexual behavior [that]

has led to possibility of charges for sexual assault.” SECURIAN-000523. Dr. Wightman was

prescribed citalopram for compulsive thinking around 2008 which he took until 2015.

SECURIAN-000353.

       C.      Dr. Wightman’s Death

       On October 17, 2016, Dr. Wightman died in his apartment in Quincy, Massachusetts. D. 62

¶ 2; D. 63 at 2. Ms. Wightman, Dr. Wightman’s wife of thirty-two years, arrived at the apartment

at 10:00 p.m. and found Dr. Wightman in the bathroom, naked and unmoving. D. 62 ¶ 3; D. 63 at

2. At the time of this discovery, he had a belt looped around his neck that was suspended over the

top of the bathroom door. D. 62 ¶ 3; D. 63 at 2. When Ms. Wightman opened the bathroom door,

Dr. Wightman fell to the floor. D. 62 ¶ 4; D. 63 at 3.

       Ms. Wightman called 911. D. 62 ¶ 5; D. 63 at 3. The police and paramedics arrived and

the police conducted an investigation. D. 63 at 3; SECURIAN-000091-93. An officer reviewed

Dr. Wightman’s cell phone and found a recent chat discussing autoerotic asphyxiation with a belt.

D. 62 ¶ 8; D. 63 at 3-4. The officer also observed Dr. Wightman lying naked, face up on the

bathroom floor next to the belt. D. 62 ¶ 6; D. 63 at 4; SECURIAN-000093. The first responding

officer removed the belt and initiated chest compressions. D. 62 ¶ 6; D. 64 at 4; SECURIAN-

000092. Another officer noted a black mark on the trim above the bathroom door which was

consistent with a mark left by laying a belt over the top of the door and closing the door. D. 62 ¶

7; D. 63 at 4; SECURIAN-000093. The medical examiner determined Dr. Wightman’s cause of

death to be an “accident” attributed to “autoerotic asphyxiation (hanging).” D. 62 ¶ 9; D. 67-1 ¶

9.




                                                 3
       At the time of his death, Ms. Wightman, was unaware of whether Dr. Wightman had

engaged in autoerotic asphyxiation aside from the event that led to his death. D. 63 at 7;

SECURIAN-000349. According to Ms. Wightman, prior to his death Dr. Wightman had a positive

outlook on his life; he had made future plans including a job interview and a planned weight loss

surgery. D. 62 ¶ 18; D. 67-1 ¶ 18; SECURIAN-000155-58.

       D.      The Claim

       On November 23, 2016, Ms. Wightman submitted a claim under Dr. Wightman’s Securian

policy. D. 62 ¶ 14; D. 67-1 ¶ 14. On December 6, 2016, Securian paid Ms. Wightman $600,000

in benefits under the basic and supplemental life coverage, D. 63 at 5; SECURIAN-000006-07,

but, on February 14, 2017, denied Ms. Wightman’s claim for accidental death based on the policy’s

exclusion for intentional self-inflicted injury or attempt at self-inflicted injury, and because the

death “in this manner would not be deemed unintended, unexpected and unforeseen,”

SECURIAN-000098-99; D. 62 ¶ 15; D. 63 at 5.

       On April 17, 2017, Ms. Wightman appealed Securian’s denial and submitted supporting

evidence and expert material. SECURIAN-000133-241; D. 62 ¶¶ 16-17; D. 67-1 ¶¶ 16-17. These

submissions included: her personal declaration detailing her relationship with Dr. Wightman, a

case evaluation, dated April 14, 2017, of Dr. Richard Krueger, relevant medical literature

identified by Dr. Krueger, photographs of the bathroom where Dr. Wightman was found and

various other articles and law regarding autoerotic asphyxiation, sexual masochism and paraphilic

disorders. SECURIAN-000133-490.

       As part of the case evaluation, Dr. Krueger opined that Dr. Wightman was psychologically

healthy, unstressed, without any interest in or tendency toward suicidal or self-harming activities.

D. 62 ¶ 20; D. 67-1 ¶ 20. Dr. Krueger opined that “[t]he restriction in blood flow that occurs as a



                                                 4
result of autoerotic hypoxia typically results in no injury to the brain or other parts of the body,

nor is bruising or tissue damage a likely result.” SECURIAN-000354. Dr. Krueger explained that

“[t]he light-headedness that occurs as a result of such activity is a reversible change (akin to body

temperature or blood pressure), and is not in and of itself an injury to the body.” SECURIAN-

000354. Dr. Krueger further opined that, because Dr. Wightman was practicing autoerotic

asphyxiation when he died, he was pursuing pleasure and not attempting to harm himself.

SECURIAN-000355.

       On April 22, 2017, Ms. Wightman submitted supplementary material in further support of

her appeal including an independent medical opinion from Dr. Jennifer Hammers, a forensic

pathologist and a Deputy Chief Medical Examiner for New York City, and formerly a medical

examiner in Massachusetts. D. 62 ¶ 23; D. 67-1 ¶ 23; SECURIAN-000497-516. Dr. Hammers

opined that Dr. Wightman had engaged in the act that led to his death for the purpose of sexual

gratification and with the expectation of temporary non-injurious changes to enhance his sexual

gratification. D. 62 ¶ 24; D. 67-1 ¶ 24; SECURIAN-000500. Dr. Hammers explained that

autoerotic asphyxia “is an act of an individual placing a device . . . in or over the nose, mouth, head

and/or neck with the purpose of temporarily decreasing oxygen supply to the brain to increase self-

simulated sexual pleasure.” SECURIAN-000502. Dr. Hammers described the body’s response to

asphyxia as caused:

       from decreased amounts of oxygen (hypoxia) or lack of oxygen (anoxia). The brain
       is particularly sensitive to oxygen and often is the most affected organ. Hypoxia
       and anoxia can lead to neurological symptoms and even loss of consciousness.
       Restoration of adequate oxygen supply to the brain after only a brief
       hypoxic/anoxic period (seconds) will result in return of consciousness and
       resolution of symptoms without injury to the brain or other parts of the body.
       Restoration of adequate oxygen supply to the brain after longer periods may result
       in resolution of symptoms but may also lead to temporary or long-term
       impairments. If the brain is without adequate oxygen for a prolonged period of



                                                  5
       time (minutes) a person may experience permanent damages to the brain tissue
       from which they will not fully recover or may die.

SECURIAN-000501-02.

       Dr. Hammers described the incidence of autoerotic deaths as “very low and estimated to

be approximately 0.5 deaths per million persons per year.” SECURIAN-000502. Her opinion did

not include statistics of the rate of death for those who participate in autoerotic asphyxiation.

SECURIAN-000502.

       E.      Appeal Denial

       On August 16, 2017, Securian denied Ms. Wightman’s appeal concluding that the death

did not qualify under the definition of coverage and fell under two policy exclusions: the “self-

inflicted injury” exclusion and the injury caused by “mental infirmity, illness or disease” exclusion.

D. 62 ¶ 25; D. 67-1 ¶ 25. The denial letter cited various factors and evidence it considered

including: a) Dr. Shapland’s review which concluded that “[Dr.] Wightman intended to cause

hypoxia in himself and that causing hypoxia in oneself is causing self-harm or self-injury

regardless of intent;” b) an opinion Securian obtained from Dr. Reade who opined that Dr.

Wightman met the diagnostic criteria for a psychiatric disorder at the time of his death and recovery

under the Accidental Death policy was precluded pursuant to the mental illness exclusion; c) Dr.

Wightman’s psychologist’s notes which observed that Dr. Wightman “had ‘been spending [a]

considerable amount of time in internet chat rooms . . . he expressed concerns about his behavior

and some recognition that it was high risk in terms of his own safety,’” d) the statistic that

autoerotic asphyxiation leads to 62-155 deaths per year. SECURIAN-000741-42.               The letter

explained that this information led Securian to conclude that, although Dr. Wightman “may not

have intended or expected death, death is not unforeseen,” and that the injury did not occur directly




                                                  6
and independently of all other causes from an injury that was unintended, unexpected and

unforeseen.” SECURIAN-000741-42.

       On September 12, 2019, Ms. Wightman supplemented the administrative record to include

Dr. Krueger’s response to Dr. Reade’s assessments. D. 59-1. Dr. Krueger opined that Dr. Reade

had incorrectly concluded that Dr. Wightman’s death was caused by a mental illness or infirmity.

D. 59-1 at 3-4. Dr. Krueger also contested Dr. Reade’s assessment that death was caused by a

self-inflicted injury. D. 59-1 at 1-2.

III.   Procedural History

       Plaintiffs instituted this action on June 19, 2018. D. 1. The parties each now move for

summary judgment. D. 60; D. 63. The Court heard the parties on the pending motions and took

these matters under advisement. D. 68.

IV.    Discussion

       A.      Standard of Review

       In an ERISA benefits case, “where review is based only on the administrative record before

the plan administrator . . . summary judgment is simply a vehicle for deciding the issue.” Orndorf

v. Paul Revere Life Ins. Co., 404 F.3d 510, 517 (1st Cir. 2005).       The Court “sits more as an

appellate tribunal than as a trial court” and “evaluates the reasonableness of an administrative

determination in light of the record compiled before the plan fiduciary.” Leahy v. Raytheon Co.,

315 F.3d 11, 18 (1st Cir. 2002). “[A] denial of benefits challenged under § 1132(a)(1)(B) is to be

reviewed under a de novo standard unless the benefit plan gives the administrator or fiduciary

discretionary authority to determine eligibility for benefits or to construe the terms of the plan.”

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). “[D]e novo review generally

consists of the court’s independent weighing of the facts and opinions” in the administrative record



                                                 7
to determine whether the evidence supports the administrator’s decision. Orndorf, 404 F.3d at

518. There is no dispute that this Court should apply de novo review here. D. 63 at 11-12; D. 61

at 7.

        B.     The Accidental Death Policy

        ERISA “supersede[s] any and all State laws insofar as they may now or hereafter relate to

any employee benefit plan” covered by ERISA. 29 U.S.C. § 1144(a). “Congress enacted ERISA

to protect the interests of employee benefit plan participants and their beneficiaries.” United Elect.,

Radio and Mach. Workers of Am. v. 163 Pleasant St. Corp., 960 F.2d 1080, 1092 (1st Cir. 1992).

In enacting ERISA, Congress “expected that a ‘federal common law of rights and obligations under

ERISA-regulated plans would develop.’” Todd v. AIG Life Ins. Co., 47 F.3d 1448, 1451 (5th Cir.

1995) (citing Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 56 (1987)). The policy language—both

the benefit provision and the exclusion provision—must be “interpreted under principles of federal

substantive law” using “canons of contract interpretation.” Wickman v. Nw. Nat’l Ins. Co., 908

F.2d 1077, 1084 (1st Cir. 1990) (citing Pilot Life Ins. Co., 481 U.S. at 56-57).

        Although the insured (or, as here, the beneficiary of the insured) has the initial burden of

proving that the benefit is covered, the insurer must prove the “applicability of exclusions.” Glista

v. Unum Life Ins. Co., 378 F.3d 113, 131-32 (1st Cir. 2004). Here, the parties dispute both whether

death by autoerotic asphyxiation is covered under the policy and whether any exclusion applies.

D. 63 at 12-20; D. 61 at 10-20. Courts grappling with autoerotic asphyxiation and accidental death

insurance decline any “per se rule on insurance coverage for autoerotic asphyxiation . . . because

the policy language and factual circumstances involved in a death can vary, sometimes greatly.”

Tran v. Minn. Life Ins. Co., 922 F.3d 380, 386 (7th Cir. 2019). Analysis of coverage and the




                                                  8
exclusions, therefore, must account for both the specific policy language and the factual scenario

at issue. See id.

       The policy at issue here, Dr. Wightman’s Accidental Death policy, allows recovery for

accidental death narrowly defined. POLICY-17. Neither party here contends that Dr. Wightman’s

death was a suicide, nor argues that Dr. Wightman intended his own death in this instance. D. 62

¶ 13; D. 67-1 ¶ 13. Similarly, the Massachusetts office of Chief Medical Examiner and the State

police investigation determined Dr. Wightman’s death was an “accident” attributed to “autoerotic

asphyxiation (hanging).” D. 62 ¶ 9; D. 67-1 ¶ 9. Such a determination, however, does not mandate

recovery under the Accidental Death policy; instead, recovery depends upon the specific policy

language and factual circumstance. See Tran, 922 F.3d at 386 (observing that even assuming the

decedent’s death was accidental, because of the terms of the policy, the beneficiary was not entitled

to recover under the policy). “[T]he first place to look for a definition is in the terms of the policy

contract itself,” Wickman, 908 F.2d at 1084, and here the Accidental Death policy, on its terms, is

limited.

               1.      Dr. Wightman’s Death Was Not an Accidental Bodily Injury Covered
                       Under the Policy

       Turning first to whether Dr. Wightman’s death is covered under the policy, the policy

coverage applies to accidental injury “only when your loss, death or dismemberment results . . .

from an accidental bodily injury which was unintended, unexpected and unforeseen.” POLICY-

17. Securian argues that Dr. Wightman’s death was not covered under the policy because it was

not unintended, unexpected or unforeseen that Dr. Wightman would suffer injury from putting a

belt around his neck and restricting blood flow to his brain. D. 63 at 12. Ms. Wightman argues

that because public investigators determined Dr. Wightman’s death an accident, it is covered under

the Accidental Death policy. D. 61 at 2. As discussed above, however, this determination is not

                                                  9
dispositive of whether the incident is an accident within the policy terms. This Circuit has adopted

a subjective/objective test to determine whether a death constitutes an accident under accidental

death insurance policies. Wickman, 908 F.2d at 1088 (explaining that the fact-finder must first

determine the insured’s expectations and then “whether the suppositions which underly that

expectation were reasonable”); McGillivray v. Life Ins. Co. of N. Am., 519 F. Supp. 2d 157, 163

(D. Mass. 2007) (describing the First Circuit’s Wickman decision as crafting a

“subjective/objective test to be used in determining what constitutes ‘accidental’ death”).

       Courts apply Wickman in a three-part test. Id. First, the inquiry considers the expectation

of the insured, and second, if the insured did not expect the type of injury similar in type or kind

to that suffered, the inquiry asks whether the insured’s expectation was reasonable. Id. In other

words, for Dr. Wightman’s death to be covered under the policy, the beneficiary must demonstrate

that the insured did not expect an injury similar in type or kind and that the suppositions underlying

this expectation were reasonable. Id. Lastly, “if it is determined that the insured’s subjective

expectation is simply unknowable based on the available evidence, the fact-finder must turn to “an

objective analysis of the insured’s expectations.” Id. (citations omitted) (internal quotations

omitted). Reaching the third part of the inquiry is unnecessary here, where the decedent’s

expectation of survival is undisputed. D. 62 ¶ 13; D. 67-1 ¶ 13.

       Turning first to the subjective prong, the record supports the inference that Dr. Wightman

did not expect to experience injuries in the type he actually experienced. Securian asserts that Dr.

Wightman “intended to commit autoerotic asphyxiation” and, therefore, loss of oxygen cannot be

considered unexpected, unintended or unforeseen. D. 63 at 13. The inquiry under Wickman,

however, is whether the insured intended an injury “similar in type or kind” to that which he

suffered. Wickman, 908 F.2d at 1088. Here, Dr. Wightman intended asphyxiation, but did not



                                                 10
intend death, D. 62 ¶ 13; D. 67-1 ¶ 13, even so, such loss of oxygen and death was not unexpected,

unintended or unforeseen under the policy because Dr. Wightman’s expectation was not

reasonable.

       Second, for Ms. Wightman to recover under the Accidental Death policy, she must also

demonstrate that this expectation was reasonable. Wickman, 908 F.2d at 1088. Courts have

recognized the reasonable aspect of the Wickman framework to reflect the rationale that “at some

point the high likelihood of risk and the extensive degree of harm risked, weighed against the lack

of social utility of the activity, become not marginally but so overwhelmingly disproportionate that

the resultant injury may be outside a definition of ‘accidental’ that is not unreasonably narrow.”

Stamp v. Metro. Life Ins. Co., 531 F.3d 84, 93 (1st Cir. 2008) (quoting Lennon v. Metro. Life Ins.

Co., 504 F.3d 617, 623 (6th Cir. 2007)) (internal quotations omitted). This requires the Court to

consider whether the suppositions underlying this expectation were reasonable. McDonough v.

Fed. Ins. Co., No. 11-CV-11022-RWZ, 2012 WL 4060564, at *2 (D. Mass. Sept. 14, 2012). When

considering the reasonableness of the decedent’s expectation of survival, courts review the

decedent’s experience with autoerotic asphyxiation and the safety mechanism in place. See

Critchlow v. First UNUM Life Ins. Co. of Am., 378 F.3d 246, 260-61 (2d Cir. 2004) (noting the

safety mechanism and the decedent’s experience when considering reasonableness); Lonergan v.

Reliance Standard Life Ins. Co., No. 96-CV-11832-PBS, 1997 WL 34706253, at *6-*7 (D. Mass.

May 29, 1997) (same).

       Here, although the record supports the notion that Dr. Wightman was long interested in

autoerotic asphyxiation, Securian-000170, the record does not suggest that Dr. Wightman was an

experienced practitioner and, in this instance, he engaged in the activity without safety mechanisms

that would reasonably assure his safety. Ms. Wightman contends that Dr. Wightman was



                                                11
positioned so that, had Dr. Wightman remained conscious, he “could have ended the autoerotic

asphyxiation activity by straightening his legs and standing up fully or by pushing down on the

bathroom door latch which releases easily.” D. 61 at 4. Whether the safety mechanism works

while unconscious, affects the reasonableness of the expectation, see Critchlow, 378 F.3d at 260-

61 (holding that the insured’s expectation of survival was objectively reasonable because he was

experienced and had set up an elaborate “escape mechanism designed to save him if he began to

lose consciousness”); Lonergan, 1997 WL 34706253, at *6 (holding that the insured’s expectation

of survival was not reasonable because his escape mechanism “was only effective as long as he

remained conscious”), and here, the mechanism Dr. Wightman used works only insofar as the

person remains conscious because it requires the person to straighten his legs and fully stand up.

D. 61 at 4; SECURIAN-000502.

       In Lonergan, another session of this Court (Saris, J.) distinguished the escape mechanism

the decedent used from ones designed to release if the user becomes unconscious. 1997 WL

34706253, at *6. In making this distinction, the Court explained that the decedent “could not

reasonably expect” his safety mechanism to work in the event he lost consciousness and therefore

found the death was not an accident within the meaning of the policy. Id. at *6-*7. Similarly, Dr.

Wightman’s expectation of survival without an escape mechanism designed for the event of

unconsciousness, was not reasonable when he practiced autoerotic asphyxiation to the point of

unconsciousness.

        Ms. Wightman further asserts that, because deaths from autoerotic asphyxiation are

between 62-155 deaths per a year, the risk presented is “very low” and, therefore, Dr. Wightman

was reasonable in not expecting the type of injury he sustained. D. 61 at 11. This Circuit has

rejected statistical arguments about the reasonableness of the insured’s expectation of survival



                                               12
when they deliberately engaged in mortally risky behavior. See Stamp v. Metro. Life Ins. Co., 466

F. Supp. 2d 422, 432-33 (D.R.I. 2006) (rejecting the argument that death is statistically relatively

uncommon for drunk drivers in light of the decedent’s blood alcohol level at the time of death and

holding that a “reasonable person of similar background and characteristics would have viewed

[the decedent’s] conduct as highly likely to result in a fatal injury”), aff'd, 531 F.3d 84 (1st Cir.

2008). As the First Circuit explained, although one who plays Russian roulette would have a

“decent chance, statistically speaking, of not being injured,” nonetheless, the death would not be

considered an accident because “the mortal risk associated with playing Russian roulette is patently

obvious . . . .” Stamp, 531 F.3d at 93-94. As is the case here where, although the record indicates

that more people may practice methods of autoerotic asphyxiation without incident, Dr. Wightman

had no means to control the pressure on his neck and escape serious injury or death once

unconscious and “[o]ne who purposefully creates the conditions of risk foresees the logical

consequence of risk, and has to assume that he may not be able to manage those conditions so as

to eliminate the risk he has created.” Cronin v. Zurich Am. Ins. Co., 189 F. Supp. 2d 29, 37

(S.D.N.Y. 2002). As such, Dr. Wightman’s death cannot be said to have resulted from an

“accidental bodily injury which was unintended, unexpected and unforeseen,” POLICY-17, under

this Circuit’s standard.

               2.      The Intentional Self-Inflicted Injury Exclusion Also Precludes Coverage

       The Accidental Death policy also includes an exclusion for death caused by intentional

self-inflicted injury which specifically provides that death caused “directly or indirectly by . . . .

intentionally self-inflicted injury or attempt at self-inflicted injury” are excluded from coverage

under the policy. POLICY-17. Securian argues, in the alternative, that the self-inflicted injury

policy exclusion precludes coverage because autoerotic asphyxiation is a self-inflicted injury as



                                                 13
defined by the Policy. D. 63 at 15. Ms. Wightman, on the other hand, asserts that the autoerotic

asphyxiation Dr. Wightman intended was only noninjuries hypoxia which is not an injury

precluding recovery. D. 61 at 12-14.

       Ms. Wightman relies upon two cases to argue that the exclusion does not apply in this

instance: Padfield v. AIG Life Ins. Co., 290 F.3d 1121 (9th Cir. 2002) and Critchlow, 378 F.3d at

258. D. 61 at 16. Both cases considered whether insurance policy exclusions for intentionally

self-inflicted injury applied to autoerotic asphyxiation.2 Padfield, 290 F.3d at 1121; Critchlow,

378 F.3d at 258. Both held that partial strangulation was not an injury that precluded recovery

under accidental death policies. Padfield, 290 F.3d at 1129; Critchlow, 378 F.3d at 256. The cases

distinguished between the act of initial strangulation for pleasure and the strangulation that caused

death. Padfield, 290 F.3d at 1129; Critchlow, 378 F.3d at 260. The court in Padfield explained

that the decedent intended the “temporary deprivation of oxygen, a euphoric light-headedness . .

. and an intensified sexual experience” but not the death that resulted from the blood flow cut off

for a sustained period. Padfield, 290 F.3d at 1129. Under this analysis, the court in Padfield

explained that while the initial partial strangulation for pleasure was not an injury but rather a state

of “euphoric light-headedness,” the strangulation that caused the decedent’s death was. Padfield,

290 F.3d at 1129.

       Having made the distinction between the initial strangulation for temporary deprivation of

oxygen and euphoric light-headedness, the courts applied a “subjective/objective analysis” asking

first whether the decedent “subjectively lacked an expectation of death or injury, and second, if



2
  While other courts have addressed this issue, many have done so under an abuse of discretion
standard of review. See e.g., Estate of Thompson v. Sun Life Assurance Co. of Can., 354 Fed.
App’x 183, 186 (5th Cir. 2009) (affirming the denial of benefits under the abuse of discretion
review of the administrative record). .

                                                  14
so, whether the suppositions that underlay that expectation were reasonable.” Critchlow, 378 F.3d

at 257-59. Under this standard, if the decedent subjectively only intended to inflict an oxygen

deprived euphoric state, and not further injury, and this expectation was objectively reasonable,

then the intentionally self-inflicted injury exclusions did not apply. Padfield, 290 F.3d at 1129;

Critchlow, 378 F.3d at 258-59. Critchlow and Padfield, however, are unavailing in this instance

for two reasons. First, the distinction between the initial strangulation and the strangulation that

caused Dr. Wightman’s death is artificial. Second, in any event, Dr. Wightman’s expectation that

he would only inflict an oxygen deprived euphoric state and not further injury was unreasonable

in this instance.

                       a)      Autoerotic Asphyxiation Is One Continuous Act and Even Partial
                               Strangulation Is an Injury

        The Seventh Circuit recently considered this issue and rejected the distinction between the

initial strangulation for pleasure and that which causes death. Tran, 922 F.3d at 384. In Tran, the

Seventh Circuit rejected the reasoning of Padfield and Critchlow that “artificially separates one

continuous act [autoerotic asphyxiation] into two or more parts.” Tran, 922 F.3d at 384 (citing

Padfield, 290 F.3d at 1123-24; Critchlow, 378 F.3d at 250). There, the court explained that

decedents who engage in autoerotic asphyxiation which causes death do not “strangle [themselves]

in a nonlethal manner, then involuntarily shift into a different form of lethal strangulation,” rather,

they intentionally restrict the oxygen to their brain through self-strangulation which gradually

causes the loss of consciousness and then death. Id.

        Similarly, here, Dr. Wightman’s auto asphyxiation was one continuous act. There is no

line between the initial partial strangulation Dr. Wightman intended and the continued

asphyxiation that caused him to lose consciousness and ultimately die. There was “no intervening

cause, and no break in the chain of causation: one act of autoerotic asphyxiation caused the

                                                  15
hypoxia that killed” Dr. Wightman. Id. Absent the initial autoerotic asphyxiation, Dr. Wightman

never would have “experienced hypoxia (and euphoria), lost consciousness, and died.” Id. When

an individual purposely places a belt around his neck, purposely employs that belt to cut off blood

flow, and ultimately dies from the very strangulation which he initiated, that person has died from

one continuous self-inflicted injury. Critchlow v. First UNUM Life Ins. Co. of Am., 340 F.3d 130,

134 (2d Cir. 2003), withdrawn and vacated on reconsideration, 378 F.3d at 246.

        Even assuming that this Court could differentiate between the stages of strangulation, the

partial strangulation Dr. Wightman sought to inflict is nonetheless an injury as the term is

ordinarily understood. Tran, 922 F. 3d at 384; Lonergan, 1997 WL 34706253, at *5. In Lonergan,

this Court considered this issue in reviewing an accidental death policy with an intentional self-

inflicted injury exclusion. See id. at *3-*5. There, the Court recognized plaintiff’s argument that

“injury to the tissue of the neck or brain need not accompany a successful act of autoerotic

stimulation. . . . [but found that the decedent] specifically intended to injure himself by partial

strangulation which would reduce his oxygen supply. . . [and held] that partial strangulation is an

injury in and of itself.” Id. at *5.

        As Dr. Hammers explained, “[t]he brain is particularly sensitive to oxygen and often is the

most affected organ. Hypoxia and anoxia can lead to neurological symptoms and even loss of

consciousness.” SECURIAN-000501. Although Dr. Hammers explains that “restoration of

adequate oxygen supply to the brain after only a brief hypoxic/anoxic period (seconds)” will result

in a return to consciousness and resolution of symptoms without long term injury, longer periods

of deprivation may lead to long term impairments and a prolonged period of deprivation (minutes)

may result in permanent damage to the brain including death. SECURIAN-000501-02. The injury




                                                16
from auto asphyxiation is the same: deprivation of oxygen to the brain, the only difference is the

degree of deprivation.

       Ms. Wightman urges this Court to consider the state of hypoxia associated with partial

strangulation as a noninjury because it can be part of the normal physiology and achieved through

“hypoventilation training or strenuous physical exercise.” D. 61 at 12. This argument overlooks

the Court’s obligation to give language in a policy the “plain, ordinary, and natural meaning.”

Filiatrault v. Comverse Tech., Inc., 275 F.3d 131, 135 (1st Cir. 2001). The state of hypoxia at

issue here was not achieved through strenuous exercise or hypoventilation, but rather through

partial strangulation and the ordinary meaning of injury encompasses partial strangulation. See

Tran, 922 F.3d at 384 (holding that “an ordinary person would consider choking oneself by

hanging from a noose to be an injury”). Strangulation when committed against another is

undoubtedly an injury. See McIntyre v. United States, 447 F. Supp. 2d 54, 118 (D. Mass. 2006)

(explaining that “the strangulation and shooting” of the victim “comprise[s] the ‘injury’”). There

is no reason to think the word “injury” would be differently defined when it is self-inflicted.

Partial strangulation, thus, “continues to be an injury even when self-inflicted.” Sigler v. Mut.

Benefit Life Ins. Co., 506 F. Supp. 542, 545 (S.D. Iowa), aff’d, 663 F.2d 49 (8th Cir. 1981)

(applying Iowa law). The fact that Dr. Wightman intended to commit partial strangulation for

pleasure does not change the analysis. As the court in Tran observed, “[s]ome people enjoy

harming themselves. That harm is still an injury regardless of its popularity or the pleasure some

people may derive from it.” Tran, 922 F.3d at 385.




                                               17
                       b)       Dr. Wightman’s Expectation that He Would Only Inflict an
                                Oxygen Deprived Euphoric State and Not Further Injury Was
                                Unreasonable

       Even assuming that this Court accepted any artificial distinction between the initial

strangulation Dr. Wightman intended and that which eventually caused his death, as this Court

explained above, Dr. Wightman’s expectation that he would suffer any injury beyond the initial

strangulation was unreasonable. Dr. Wightman’s safety mechanism worked only insofar as he

remained conscious and, as such, it would be unreasonable for even an experienced practitioner of

autoerotic asphyxiation to restrict oxygen supply to the point of unconsciousness with an

expectation of no further injury.

               3.      Disease or Illness Exclusion

       Securian also argues that Ms. Wightman is precluded from recovery under the Accidental

Death policy because Dr. Wightman’s death was caused by a mental illness and, therefore, falls

into the disease or illness exclusion of the Accidental Death policy. D. 63 at 17-19. Because this

Court has already held that recovery is precluded under both the definition of coverage and the

intentional self-inflicted injury exclusion, it does not reach whether the disease or illness exclusion

might also preclude recovery.

V.     Conclusion

       For the foregoing reasons, the Court DENIES Ms. Wightman’s motion for summary

judgment, D. 60, and ALLOWS Securian’s motion, D. 63.

       So Ordered.

                                                               /s/ Denise J. Casper
                                                               United States District Judge




                                                  18
